ORDER
PER CURIAM:
Rule to Show Cause entered by this Court on March 13, 1991, is discharged. It is hereby ORDERED that respondent be and he is suspended from the Bar of this Commonwealth for a period of three years, retroactive to August 15, 1988, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
ZAPPALA and PAPADAKOS, JJ., did not participate in the consideration or decision of this case.
NIX, C.J., dissents and would enter an order of disbarment.